[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                          SEPTEMBER 9, 2010
                                No. 09-15152
                                                              JOHN LEY
                            Non-Argument Calendar
                                                                CLERK
                          ________________________

                     D. C. Docket No. 07-00438-CV-4-SPM


ABDUL ALANSARI,
THERESA BENDER,
as Bankruptcy Trustee for Abdul Alansari,

                                                            Plaintiffs-Appellees,

                                     versus

TROPIC STAR SEAFOOD INC.,

                                                           Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                              (September 9, 2010)

Before EDMONDSON, BLACK, and PRYOR, Circuit Judges.
PER CURIAM:

          Defendant-Appellant Tropic Star Seafood, Inc., appeals the order denying its

motion for attorneys’ fees on Plaintiff’s retaliation claims brought pursuant to the

Florida Whistleblower Act and the Florida Workers’ Compensation Act. The

district court granted summary judgment in favor of Defendant on all of Plaintiff’s

employment discrimination claims, including claims brought pursuant to Title VII

of the Civil Rights Act and the Florida Civil Rights Act (“FCRA”). No reversible

error has been shown; we affirm.

          Pursuant to Fla. Stat. § 768.79, Defendant made Plaintiff an offer of

judgment on the whistleblower and workers’ compensation claims; Plaintiff

rejected the offer. The district court denied Defendant’s motion for attorneys’ fees

on the these claims because the claims arose from the same facts and circumstances

as Plaintiff’s Title VII and FCRA claims; and Defendant was unentitled to

attorneys’ fees on those claims because they were not frivolous.

          On appeal, Defendant argues that the district court erred in not granting it

attorneys’ fees on the whistleblower and workers’ compensation retaliation claims

because an award of attorneys fees under the offer-of-judgment statute is not

restricted to frivolous or bad faith claims.1 We review a district court’s denial of


          1
              Defendant does not challenge the denial of attorneys’ fees on the Title VII and FCRA
claims.

                                                     2
attorneys’ fees for an abuse of discretion. Matter of Trinity Indus., Inc., 876 F.2d

1485, 1496 (11th Cir. 1989). And we review questions of law de novo and fact

findings for clear error. Jones v. United Space Alliance, L.L.C., 494 F.3d 1306,

1309 (11th Cir. 2007).

       The Florida offer-of-judgment statute provides that in a civil action where

the defendant prevails, if, before judgment, the “defendant file[d] an offer of

judgment which [was] not accepted by the plaintiff within 30 days, the defendant

shall be entitled to recover reasonable costs and attorney’s fees incurred.” Fla.

Stat. § 768.79(1).2 Per Christiansburg Garment Co. v. Equal Employment

Opportunity Comm’n, 98 S.Ct. 694, 700 (1978), prevailing defendants cannot

recover attorneys’ fees in Title VII cases unless the underlying claim was

“frivolous, unreasonable, or without foundation.” In Jones, we applied

Christiansburg to limit the application of section 768.79 to cases brought under the

FCRA. We concluded that defendants cannot recover attorneys’ fees under the

FCRA, even after an offer of judgment, unless the action is determined to be

frivolous because

       (1) Florida courts have limited the application of [section] 768.79 in
       federal civil rights cases under [section] 1988 [the federal attorneys’
       fee statute] to those that are “frivolous, unreasonable, or without


       2
        Because the offer-of-judgment statute is substantive law, we look to Florida law to
determine whether section 768.79 should be applied in this case. Jones, 494 F.3d at 1309-10.

                                               3
      foundation”; (2) cases brought under [section] 1988 and Title VII
      attorneys’ fees provisions are to be governed by the same standard;
      and (3) the FCRA is to be interpreted consistently with Title VII.

Jones, 494 F.3d at 1310-11 (internal citations omitted).

      The district court relied on Jones in concluding that Defendant was

unentitled to attorneys’ fees on the whistleblower and workers’ compensation

claims. We discern no error in the court’s decision. Title VI and whistleblower

retaliation claims employ the same analysis, just as Title VII and FCRA claims do.

See Sierminski v. Transouth Fin. Corp., 216 F.3d 945, 950 (11th Cir. 2000);

Harper v. Blockbuster Entm’t Corp., 139 F.3d 1385, 1389 (11th Cir. 1998). And

Florida courts have recognized the similarity and overlap between claims under the

FCRA and the Florida Whistleblower Act. See Rivera v. Torfino Enter., Inc., 914

So.2d 1087, 1089-90 (Fla. 4th Dist. Ct. App. 2005) (noting that the FCRA and the

Whistleblower Act both protect against retaliation); Underwood v. Rhone-Poulenc

Rorer Pharm., 890 So.2d 429, 431 (Fla. 4th Dist. Ct. App. 2004) (concluding that

appellant’s FCRA claim was intertwined with his whistleblower claim because the

claims had a similar factual basis).

      All of Plaintiff’s civil rights claims were based on the same set of facts. And

these facts -- whether brought pursuant to state or federal civil rights statutes -- are

governed by the same legal standards. Thus, because Florida law prevents awards



                                            4
of attorneys’ fees, even after an offer of judgment, in state and federal civil rights

cases absent a showing of frivolity, the court did not err in declining to award fees

under section 768.79.3

       The record also supports the district court’s alternative ruling that the offer

of judgment was facially invalid and also precluded an award of attorneys’ fees.

The offer failed to discuss specifically Plaintiff’s request for injunctive relief and

failed to address how much of the settlement was attributable to each plaintiff.4

See Dudley v. McCormick, 799 So.2d 436, 441 (Fla. 1st Dist. Ct. App. 2001)

(reversing an award of attorneys’ fees based on Fla.R.Civ.P. 1.442(c)(3), because

the settlement proposal neither specified separate amounts for each plaintiff nor

designated one plaintiff as the offeree); Di Paola v. Beach Terrace Ass’n, Inc., 718

So.2d 1275, 1277 (Fla. 2nd Dist. Ct. App. 1998) (reversing an award of attorneys’

fees because offer of judgment failed to state whether defendant agreed to the entry

of injunctions to satisfy the plaintiff’s request for injunctive relief, yet it claimed to

allow judgment on “all claims”).

       AFFIRMED.




       3
        Defendant does not argue that Plaintiff’s whistleblower and workers’ compensation
claims were frivolous.
       4
           Alansari included his bankruptcy trustee as a plaintiff in his complaint.

                                                    5